EXAMINER'S AMENDMENT
This action is a response to the communication received on 12/22/2021. Examiner acknowledges the amendments made to claims 17, 18, 21, 24, 26, 28, 32, 33, 35, and 36.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alyssa Eckerley on 1/26/2022.

The application has been amended as follows: 
20. (Currently Amended) The method of claim 17, wherein said tubular member is wrinkle-free before a loading and after a deployment of said tubular member.

27. (Currently Amended) The method of claim 17, wherein [when] said tubular member is wrinkle-free when expanded to about 80% of a nominal diameter.

36. (Currently Amended) An implantable tubular member having an inner lumen and an outer surface, the implantable tubular member comprising:
a tubular member formed of a composite material including an elastomer and an expanded fluoropolymer with a microstructure comprising nodes interconnected by S-shaped fibrils; and

compacted from the expanded profile to the delivery profile, 
wherein each fibril curves or turns generally one direction and then generally in another direction.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 17-30 and 32-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 17, 32, and 36 the prior art of record does not teach or suggest a device or method with a combination of components where each fibril curves or turns generally one direction and then generally in another direction. 
Claims 18-30 and 37-38 are dependent on allowable matter from claim 17 or 36 and would be allowed.
In regards to claim 33, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the implantable tubular member is wrinkle-free at an unexpanded and expanded diameters.
Claims 34-35 are dependent on allowed matter from claim 33 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791     

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791